   Case 2:20-mj-30425-DUTY ECF No. 9, PageID.24 Filed 12/07/20 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN

United States of America,

               Plaintiff,
                                                 Hon. David R. Grand
       v.
                                                 Case No. 20-mj-30425
Lee Mouat,

               Defendant.


             NOTICE OF ADDITION OF ASSISTANT U.S. ATTORNEY

To:       Attorney Admission Clerk and All Other Parties

Please take notice of the addition of an Assistant U.S. Attorney as counsel of record for
the above captioned case:

Add the following AUSA:                     Terminate the Following AUSA:

Name:          Tara Allison                                N/A
Bar ID:        New York state
               registration no. 5666029
Telephone:     202-598-7882
Fax:           202-353-8154
Email:         tara.allison@crt.usdoj.gov


                                                 MATTHEW SCHNEIDER
                                                 United States Attorney

                                                 /s/ Tara Allison
                                                 TARA ALLISON
                                                 Trial Attorney, Criminal Section
                                                 Civil Rights Division
                                                 150 M Street, NE
                                                 Washington, DC 20530



Date: December 7, 2020
